GLOBAL CONDIMENTS, INC. 415 East Calder Way State College, PA (814) 237-0134 April 9, 2010 Mr. H. Christopher Owings Mr. Milwood Hobbs Mr. James Allegretto U.S. Securities & Exchange Commission treet NE Washington, DC 20549 RE: Global Condiments, Inc. Registration Statement on Form S-1 File No. 333-164285 Dear Mr. Owings, Mr. Hobbs and Mr. Allegretto: Following are responses to your comment letter dated February 4, 2010. Front Cover of Prospectus 1) Question We note your disclosure on the prospectus cover page that you do not plan to place funds in an escrow, trust, or similar account.Please revise the prospectus cover page to describe the effect of this on investors.Refer to Item 1 of Form S-1 and Item 501(b)(8) of Regulation S-K.Please make similar revisions under the heading “Risk Factors – The money we raise in this offering…” on page 8 and “Plan of Distribution” on page 11. Answer We note your comment and as such have included disclosure on the front page of the Prospectus and have added the following risk factor. The money we raise in this offering before the minimum amount is met will be held uncashed in a company safe, and could be within reach of creditors, which if accessed, such action could cause your investment to lose value or become worthless. The money we raise in this offering before the minimum amount of $60,000 is sold, will be held uncashed in a company safe. Although we believe that creditors would not have access to it, there is a possibility they could gain access to the funds to satisfy liabilities of the company. If such access occurred, there is a possibility that the Company would not have them to refund to the investors if the minimum offering is not raised, which could cause the investment to lose value or become worthless. 2) Question Please disclose that the investors will not be able to cancel their subscription agreements or receive a refund. Answer We included such disclosure on the front page of the Prospectus and included the following risk factor. Investors are not able to cancel their subscription agreements they sign, therefore losing any chance to change their minds. Once the Company receives an investor’s subscription, they will not be able to cancel their subscription. The investor will therefore lose any right or opportunity to change their mind after receipt by the Company. Prospectus Summary, page 4 3) Question Please disclose in this section that your auditors have issued a going concern opinion. Answer We have included such in the Prospectus Summary and also referenced the Footnote disclosure. Risk Factors, page 5 4) Question Please add a risk factor discussing any conflicts of interest that your sole officer and director may have as a result of his position and interests in Herlocher Foods, Inc. Answer We included a risk factor on our sole officer’s conflict of interest and it follows: The officer of the Company is involved in other companies including his position and interest in Herlocher Foods, Inc., which is in similar lines of business, creating a conflict of interest.In this event, the officer could make decisions that are not in the best interest of the shareholders of the Company. The Director of the Company is or may become an officer or director of other food related companies.To the extent that such other companies may participate in ventures in which the Company may participate, the director of the Company may have a conflict of interest in negotiating and concluding terms respecting the extent of such participation. The Company and any officers and directors attempt to minimize such conflicts. In determining whether or not the Company will participate in a particular venture where a conflict might arise, the director will primarily consider the potential benefits to the Company, the degree of risk to which the Company may be exposed and its financial position at that time. Other than as indicated, the Company has no other procedures or mechanisms to deal with conflicts of interest. It is possible that they make decisions which could adversely affect the price of the Company’s common stock and cause the price to be less than it might have been if the conflict were avoided. 2 Description of Business, page 12 5) Question You disclose that HFO is a wholly owned subsidiary of GLOBAL; however, it is unclear whether GLOBAL is an operating company or a holding company with no operations.Please revise to clarify. Answer We have revised our Description of Business to clarify that GLOBAL is a holding company and HFO is an operating company of GLOBAL. 6) Question Please revise the beginning of your discussion to include an explanation of your relationship to Herlocher Foods, Inc.Disclose whether you are the sole distributor of Herlocher Foods, Inc.’s products.Also briefly describe Herlocher Foods, Inc.’s business and identify the owners and executive officer of this company.Please disclose that 100% of your products are purchased from Herlocher Foods, Inc., and that it also provides you with office space, administration support and management services.Describe the material terms of your agreements with Herlocher Foods, Inc Answer We have revised the beginning of our discussion to include an explanation of our relationship with Herlocher Foods, Inc., and disclosed our distribution agreement.We also disclosed the executive officers of Herlocher Foods, Inc., and that they provide us with office space, administration support and management services. 7) Question According to your disclosure in the filing the company you consummated the reverse merger with, Herlocher Foods Online, LLC, has been in existence since 2007.Further it appears the accounting acquirer has had revenues in at least the prior 2 years.Please revise your disclosure accordingly to remove the plan of operations disclosure as you are required to provide a discussion and analysis of the financial condition and results of operations to comply with the requirements of Item 303(b) of Regulation S-B. Answer We have revised our disclosure by removing the plan of operations and added further discussion and disclosure to comply with the requirements of Item 303(b) of Regulation S-B. Consolidated Financial Statements 8) Question Revise your disclosure to provide a separate section on the type and nature of the critical accounting estimates you make each period along with a discussion of their variability and sensitivity to change each period.Discus the factors that can cause fluctuations in the estimates and the judgments management is required to make that could have an impact on your results of operations.If you believe you have no critical accounting policies, please indicate so in your discussion. 3 Answer The Company does not have any critical accounting policies that have material levels of subjectivity and judgment necessary to account for highly uncertain matters and have included this disclosure in the appropriate section. 9) Please revise your disclosure to provide in a separately captioned section, any off balance sheet arrangements that have or are reasonably likely to have a current or future effect on your financial condition. Answer The disclosure has been amended to state the Company does not have nor does it plan to have any off-balance sheet arrangements. Capital Resources, page 17 Revise your disclosure of capital commitments to clarify if you anticipate using funds for any capital expenditures during the next twelve months given the funds being raised through the initial public offering.In this regard, you may want to expand what you mean by “…raise funds to expand its (your) business…” on page 16. Answer We have revised our registration statement to include in Capital Resources what capital expenditures we plan to purchase, depending on amount raised, and also disclosed it in the Use of Proceeds section on page 8. Interest of Management and Others in Certain Transactions, page 20 Please describe the basis on which Herlocher Foods, Inc. is a related party.Also identify the individual referred to in the fifth paragraph.See Item 404(a)(1) of Regulation S-K. Answer We have included in the disclosure the basis of the relation between Herlocher Foods, Inc., and HFO. Please file your agreements with Herlocher Foods Inc. as exhibits to your registration statement. Answer We have filed all agreements between Herlocher Foods, Inc., and HFO.Those agreements are: · Administrative support / rent · Management support There is no written contract for product purchases. 4 Please provide the promoter and parent information required by Item 404(d)(2) and (3) of Regulation S-K. Answer We have included the parent information required by Item 404(d)(2) and (3) of Regulation S-K.The Company has never used a promoter and does not plan to do so and disclosed this information in the filing. Interim Unaudited Financial Statements General Where applicable, please revise you interim financial statements as of September 30, 2009 to comply with the comments issued on your audited statements. Answer We have revised the registration statement to disclose our audited December 31, 2009 financial statements and footnotes. Notes to Interim Consolidated Financial Statements Note 1 – Nature of Activities and Significant Accounting Policies Nature of Activities, History and Organization, page F-4 We note your disclosure regarding the formation of Global Condiments, Inc. and the recapitalization completed in connection with the reverse merger transaction with Herlocher Foods Online, LLC as of September 17, 2009, a private operating company.However, it is not clear to us how you reflected the reverse merger transaction in the restated capital accounts to record the net assets of Herlocher Foods Online, LLC as a separate line item in the statement of changes in stockholders’ equity as of September 30, 2009.Accordingly, please provide us a schedule that combines the balance sheets and statement of operations of Herlocher Foods Online, LLC and GCI prior to the reverse merger transaction.Please also explain to us if there were any expenses relating to the reverse merger and related capitalization, who paid them and how they are reflected in the financial statements presented in the Form S-1. 5 Answer Please see the following table and comments that follow. The statements of financial position of GCI and HFO immediately before the business combination: GLOBAL (Legal Parent Accounting Acquiree) HFO (Legal Subsidiary Accounting Acquirer) Current assets Cash $
